Case 18-30264-sgj11 Doc 693 Filed 11/08/18              Entered 11/08/18 13:03:00          Page 1 of 45



 Rakhee V. Patel – State Bar No. 00797213               Jeff P. Prostok – State Bar No. 16352500
 Phillip Lamberson – State Bar No. 00794134             J. Robert Forshey – State Bar No. 07264200
 Joe Wielebinski – State Bar No. 21432400               Suzanne K. Rosen – State Bar No. 00798518
 Annmarie Chiarello – State Bar No. 24097496            Matthew G. Maben – State Bar No. 24037008
                                                        FORSHEY & PROSTOK LLP
 WINSTEAD PC
                                                        777 Main St., Suite 1290
 500 Winstead Building                                  Ft. Worth, TX 76102
 2728 N. Harwood Street                                 Telephone: (817) 877-8855
 Dallas, Texas 75201                                    Facsimile: (817) 877-4151
 Telephone: (214) 745-5400                              jprostok@forsheyprostok.com
 Facsimile: (214) 745-5390                              bforshey@forsheyprostok.com
 rpatel@winstead.com                                    srosen@forsheyprostok.com
 plamberson@winstead.com                                mmaben@forsheyprostok.com
 jwielebinski@winstead.com
                                                        COUNSEL FOR ROBIN PHELAN,
 achiarello@winstead.com                                CHAPTER 11 TRUSTEE

 SPECIAL COUNSEL FOR
 ROBIN PHELAN, CHAPTER 11 TRUSTEE



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                         §
 IN RE:                                                  §    CHAPTER 11 CASES
                                                         §
 ACIS CAPITAL MANAGEMENT, L.P.,                          §    CASE NO. 18-30264-sgj11
 ACIS CAPITAL MANAGEMENT GP, LLC,                        §    (Jointly Administered)
                                                         §
                                 Debtors.                §

      FIRST MODIFICATION TO THE THIRD AMENDED JOINT PLAN FOR
 ACIS CAPITAL MANAGEMENT, LP AND ACIS CAPITAL MANAGEMENT GP, LLC

        Robin Phelan (“Trustee”), the Chapter 11 Trustee for Acis Capital Management, LP and

Acis Capital Management GP, LLC (the “Debtors”), files this First Modification (the “First

Modification”) to the Third Amended Joint Chapter 11 Plan for Acis Capital Management, LP

and Acis Capital Management GP, LLC [Docket No. 660] (the “Plan”).

        1.      Reference is here made to the Plan for all purposes. This First Modification

modifies the Plan.

        2.      Modification to Section 1.09. Section 1.09 of the Plan is hereby modified to read

                                               Page 1 of 3
Case 18-30264-sgj11 Doc 693 Filed 11/08/18            Entered 11/08/18 13:03:00        Page 2 of 45



as follows:

       1.09 “Assets” includes all right, title, and interest in and to all property of every
       type or nature owned or claimed by the Debtors as of the Petition Date, together
       with all such property of every type or nature subsequently acquired by the Debtors
       through the Effective Date, whether real or personal, tangible or intangible, and
       wherever located, and including, but not limited to, property as defined in section
       541 of the Bankruptcy Code.

       3.      The change to section 1.09 above merely corrects a typographical error in the

definition of the term “Assets.” Specifically, the revised definition removes the incomplete phrase

“Without limiting the foregoing, this shall include all” from the end of the definition of Assets.

       4.      Modification to Exhibit “A”. The copy of the Exhibit “A” reflecting Estate

Claims is hereby deleted in its entirety and replaced with the version of the “Exhibit A” attached

hereto as Exhibit “1.”

       5.      A copy of the document reflecting the modifications to Exhibit A to the Plan in

redline format is attached hereto as Exhibit “2.”

       6.      This First Modification is a non-material change. It merely corrects a typographical

error and revises the Estate Claims being reserved, retained and preserved under the Plan. Further,

even if this First Modification were deemed material, it does not adversely affect any creditor

because no ballots have yet been received in relation to the Plan and this First Modification is

being sent to all creditors and parties in interest eighteen (18) days in advance of the deadline for

parties to submit ballots and any objections to the Plan. Consequently, creditors and parties in

interest will have an adequate opportunity to evaluate this modification prior to voting on the Plan.

Dated: November 8, 2018.              Respectfully submitted,

                                      ACIS CAPITAL MANAGEMENT, L.P.

                                      By: /s/ Robin Phelan
                                          Robin Phelan
                                          Chapter 11 Trustee


                                             Page 2 of 3
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                                 Entered 11/08/18 13:03:00                     Page 3 of 45




                                                      ACIS CAPITAL MANAGMENET GP, LLC

                                                      By: /s/ Robin Phelan
                                                          Robin Phelan
                                                          Chapter 11 Trustee



 APPROVED:                                                             APPROVED:

 /s/ Jeff P. Prostok                                                   /s/ Rahkee V. Patel
 Jeff P. Prostok – State Bar No. 16352500                              Rakhee V. Patel – State Bar No. 00797213
 J. Robert Forshey – State Bar No. 07264200                            Phillip Lamberson – State Bar No. 00794134
 Suzanne K. Rosen – State Bar No. 00798518                             Joe Wielebinski – State Bar No. 21432400
 Matthew G. Maben – State Bar No. 24037008                             Annmarie Chiarello –State Bar No. 24097496
 FORSHEY & PROSTOK LLP                                                 WINSTEAD PC
 777 Main St., Suite 1290                                              500 Winstead Building
 Ft. Worth, TX 76102                                                   2728 N. Harwood Street
 Telephone: (817) 877-8855                                             Dallas, Texas 75201
 Facsimile: (817) 877-4151                                             Telephone: (214) 745-5400
 jprostok@forsheyprostok.com                                           Facsimile: (214) 745-5390
 bforshey@forsheyprostok.com                                           rpatel@winstead.com
 srosen@forsheyprostok.com                                             plamberson@winstead.com
 mmaben@forsheyprostok.com                                             jwielebinski@winstead.com
                                                                       achiarello@winstead.com
 COUNSEL FOR ROBIN PHELAN,
 CHAPTER 11 TRUSTEE                                                    SPECIAL COUNSEL FOR ROBIN
                                                                       PHELAN, CHAPTER 11 TRUSTEE



                                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document and the attached exhibits
were served electronically via the Court’s Electronic Court Filing (ECF) notification system and via U.S.
Mail, postage prepaid (and via Express Mail to out of country recipients) on the parties on the service lists
attached as Exhibit “3” hereto on November 8, 2018.

                                                                           /s/ Jeff P. Prostok
                                                                           Jeff P. Prostok




\L:\JPROSTOK\ACIS Capital Management (Trustee Rep)\Plan and Disclosure Statement\First Modification to Third Amended Plan 11.8.18.docx




                                                               Page 3 of 3
Case 18-30264-sgj11 Doc 693 Filed 11/08/18   Entered 11/08/18 13:03:00   Page 4 of 45




                      Exhibit “1”
      [Revised Exhibit “A” to the
      Third Amended Joint Plan]
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                  Entered 11/08/18 13:03:00   Page 5 of 45



                                      EXHIBIT “A”
                                           to
    Joint Plan for Acis Capital Management, LP and Acis Capital Management GP, LLC

        1.      Defined Terms. This Exhibit “A” constitutes an integral part of the Plan of which it
is a part. Defined terms in the Plan are to be given the same meaning in this Exhibit “A”. The
rules of construction set forth in Article I.B. of the Plan shall likewise apply to this Exhibit “A”.

        2.      Estate Claims Reserved, Retained and Preserved. All Estate Claims are hereby
reserved, retained and preserved, and shall all be transferred to, and vested in, the
Reorganized Debtor pursuant to this Plan, and shall include without limitation all of the Estate
Claims described below. In reserving, retaining, and preserving Estate Claims against any
named Person or category of Persons, it is the intent of this Plan to so reserve, retain, and
preserve any and all Estate Claim against each such Person or category of Persons, including
all such Estate Claims pursuant to any applicable common law, based on any contract or
agreement or based upon any law, statute or regulation of any political entity, including the
United States and any state or political subdivision thereof, as well as all applicable remedies,
whether legal or equitable. Without limiting the generality of the foregoing, the reservation,
retention, and preservation of Estate Claims against any Person, and the term “Estate Claims,”
shall encompass all Estate Claims against any such Person, including without limitation, all such
Estate Claims for breach of contract, all rights to enforce any contract, any form of estoppel,
fraud, constructive fraud, abuse of process, malicious prosecution, defamation, libel, slander,
conversion, trespass, intentional infliction of emotional distress or other harm, negligence, gross
negligence, negligent misrepresentation, fraudulent misrepresentation, vicarious liability,
respondeat superior, breach of any duty owed under either applicable law or any contract,
breach of any fiduciary duty or duty of loyalty or due care, aiding and/or abetting breach of
fiduciary duty, aiding and/or abetting breach of duty of loyalty or due care, alter ego, veil
piercing, self-dealing, usurpation of corporate opportunity, ultra vires, turnover of Estate Assets,
unauthorized use of Estate Assets, including intellectual property rights or Assets owned by the
Debtors or Chapter 11 Trustee, quantum merit, tortious interference, duress, unconscionability,
undue influence, and unjust enrichment, as well as any cause of action for conspiracy to commit
any unlawful act, aiding and/or abetting any such unlawful act, or assisting, encouraging, and/or
participating in any such unlawful act, or claims arising from or relating to the filing of the
involuntary bankruptcy petitions against the Debtors.

        3.      Highland Claims. All Estate Claims against Highland are reserved, retained and
preserved for the benefit of the Estate and Reorganized Debtor, including without limitation all
such Estate Claims asserted by the Chapter 11 Trustee in Adversary Proceeding No. 18-03078-
sgj (the “Highland Adversary”) and Adversary Proceeding No. 18-03212-sgj (the “Trustee’s
Adversary”). The Estate Claims against Highland shall include all Estate Claims set forth in
paragraph 2 above, including without limitation, the following:

              (a)    All such Claims asserted by the Chapter 11 Trustee or Estate in, or which
could be asserted based on the facts or transactions alleged in, the Highland Adversary;

              (b)    All such Claims asserted by the Chapter 11 Trustee or Estate in, or which
could be asserted based on the facts or transactions alleged in, the Trustee’s Adversary;

               (c)     All such Claims and Defenses asserted by the Chapter 11 Trustee or
Estate, or which could be asserted by the Chapter 11 Trustee or Estate, based on the facts or
transactions alleged in any other adversary proceedings or Claim Objections filed by the

Exhibit “A” to Third Amended Joint Plan for Acis Capital Management, LP
and Acis Capital Management GP, LLC                                                           Page 1
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                  Entered 11/08/18 13:03:00    Page 6 of 45



Chapter 11 Trustee or Estate;

              (d)    All Avoidance Actions against Highland, including any claims to avoid and
recover amounts transferred by the Debtors to Highland under the Shared Services Agreement
or Sub-Advisory Agreement;

                 (e)      All Claims for breach of the Shared Services Agreement or Sub-Advisory
Agreement;

                (f)      All Claims against Highland for amounts paid by the Debtors to Highland
under the Shared Services Agreement and Sub-Advisory Agreement, including any Claim that
Highland overcharged Acis LP for services under such agreements, charged excessive fees in
violation of Acis LP’s limited partnership agreement and/or Acis GP’s limited liability company
agreement, and/or that the Shared Services Agreement and Sub-Advisory Agreement or any
related or predecessor agreements are void or voidable based on ultra vires or any other
theories of avoidance and recovery, including turnover, conversion and Avoidance Actions
under the Bankruptcy Code;

                 (g)      All Claims for breach of the PMAs or the Indentures;

               (h)   All Claims for breach of fiduciary duty or duty of loyalty or due care owed
to the Debtors or Chapter 11 Trustee;

                (i)    All Claims for aiding and/or abetting breach of fiduciary duty, breach of
duty loyalty or due care, or any other unlawful act;

               (j)    All Clams for usurpation of a corporate opportunity belonging to either of
the Debtors, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs;

             (k)   All claims for tortious interference, including in relation to Universal-
Investment-Luxembourg S.A. and BayVK R2 Lux S.A., SICAV-FIS;

                (l)    All Claims against Highland for the turnover of Estate Assets, including
Estate property that the Chapter 11 Trustee may use, sell or lease under section 363 of the
Bankruptcy Code including, without limitation, any intellectual property rights or Assets owned
by the Debtors or Estate, as well as the turnover of any books, documents, records and papers
relating to the Debtors’ property or financial affairs;

               (m)      All Claims against Highland for the unauthorized use of Estate Assets
including, without limitation, any intellectual property rights or Assets owned by the Debtors or
Estate;

              (n)     All Claims, rights or remedies for Equitable Subordination or
Recharacterization of any Claim by Highland against the Debtors, Chapter 11 Trustee, or
Estate;

                (o)   All Claims based on alter ego or rights to pierce the corporate veil of Acis
LP as to any Person, including as against Highland or any Affiliates thereof, James D. Dondero,
Mark K. Okada, or any other officers, directors, equity interest holders, or Persons otherwise in
control of Acis LP;

                 (p)      All Claims based on alter ego or rights to pierce the corporate veil of

Exhibit “A” to Third Amended Joint Plan for Acis Capital Management, LP
and Acis Capital Management GP, LLC                                                                 Page 2
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                  Entered 11/08/18 13:03:00   Page 7 of 45



Highland as to any Person, including as against any Affiliates of Highland, James D. Dondero,
Mark K. Okada, or any other officers, directors, equity interest holders, or Persons otherwise in
control of Highland, and,

               (q)    All Claims for conspiracy to commit any unlawful act, aiding and/or
abetting any such unlawful act, or assisting, encouraging, and/or participating in any such
unlawful act.

       4.      HCLOF Claims. All Estate Claims against HCLOF are reserved, retained and
preserved for the benefit of the Estate and Reorganized Debtor, including without limitation all
such Estate Claims asserted by the Chapter 11 Trustee in the Highland Adversary and the
Trustee’s Adversary. The Estate Claims against HCLOF shall include all Estate Claims set forth
in paragraph 2 above, including without limitation, the following:

               (a)     All such Claims against HCLOF asserted by the Chapter 11 Trustee or
Estate in, or which could be asserted based on the facts or transactions alleged in, the Highland
Adversary;

               (b)     All such Claims against HCLOF asserted by the Chapter 11 Trustee or
Estate in, or which could be asserted based on the facts or transactions alleged in, the Trustee’s
Adversary;

               (c)     All such Claims and Defenses asserted by the Chapter 11 Trustee or
Estate, or which could be asserted by the Chapter 11 Trustee or Estate, based on the facts or
transactions alleged in any other adversary proceedings or Claim Objections filed by the
Chapter 11 Trustee or Estate;

                 (d)      All Avoidance Actions against HCLOF;

                 (e)      All Claims for breach of the PMAs or the Indentures;

               (f)   All Claims for breach of fiduciary duty or duty of loyalty or due care owed
to the Debtors or Chapter 11 Trustee;

                (g)    All Claims for aiding and/or abetting breach of fiduciary duty, breach of
duty loyalty or due care, or any other unlawful act;

               (h)    All Clams for usurpation of a corporate opportunity belonging to either of
the Debtors, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs;

                (i)    All Claims against HCLOF for the turnover of Estate Assets, including
Estate property that the Chapter 11 Trustee may use, sell or lease under section 363 of the
Bankruptcy Code including, without limitation, any intellectual property rights or Assets owned
by the Debtors or Estate, as well as the turnover of any books, documents, records and papers
relating to the Debtors’ property or financial affairs;

               (j)      All Claims against HCLOF for the unauthorized use of Estate Assets
including, without limitation, any intellectual property rights or Assets owned by the Debtors or
Estate;

              (k)     All Claims, rights or remedies for Equitable Subordination or
Recharacterization of any Claim by HCLOF against the Debtors, Chapter 11 Trustee, or Estate;

Exhibit “A” to Third Amended Joint Plan for Acis Capital Management, LP
and Acis Capital Management GP, LLC                                                           Page 3
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                  Entered 11/08/18 13:03:00   Page 8 of 45



               (l)     All Claims based on alter ego or rights to pierce the corporate veil of
HCLOF as to any Person, including as against any Affiliates of HCLOF or Highland, William
Scott, Heather Bestwick, or any other officers, directors, equity interest holders, or Persons
otherwise in control of HCLOF; and,

               (m)    All Claims for conspiracy to commit any unlawful act, aiding and/or
abetting any such unlawful act, or assisting, encouraging, and/or participating in any such
unlawful act.

        5.      Highland HCF Advisor, Ltd. Claims. All Estate Claims against Highland HCF
Advisor, Ltd. (“Highland HCF”) are reserved, retained and preserved for the benefit of the Estate
and Reorganized Debtor, including without limitation all such Estate Claims asserted by the
Chapter 11 Trustee in the Highland Adversary. The Estate Claims against Highland HCF shall
include all Estate Claims set forth in paragraph 2 above, including without limitation, the
following:

              (a)      All such Claims against Highland HCF asserted by the Chapter 11
Trustee or Estate in, or which could be asserted based on the facts or transactions alleged in,
the Highland Adversary;

               (b)     All such Claims against Highland HCF asserted by the Chapter 11
Trustee or Estate in, or which could be asserted based on the facts or transactions alleged in,
the Trustee’s Adversary;

               (c)     All such Claims and Defenses asserted by the Chapter 11 Trustee or
Estate, or which could be asserted by the Chapter 11 Trustee or Estate, based on the facts or
transactions alleged in any other adversary proceedings or Claim Objections filed by the
Chapter 11 Trustee or Estate;

                 (d)      All Avoidance Actions against Highland HCF;

               (e)   All Claims for breach of fiduciary duty or duty of loyalty or due care owed
to the Debtors or Chapter 11 Trustee;

                (f)    All Claims for aiding and/or abetting breach of fiduciary duty, breach of
duty loyalty or due care, or any other unlawful act;

               (g)    All Clams for usurpation of a corporate opportunity belonging to either of
the Debtors, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs;

               (h)     All Claims against Highland HCF for the turnover of Estate Assets,
including Estate property that the Chapter 11 Trustee may use, sell or lease under section 363
of the Bankruptcy Code including, without limitation, any intellectual property rights or Assets
owned by the Debtors or Estate, as well as the turnover of any books, documents, records and
papers relating to the Debtors’ property or financial affairs;

               (i)    All Claims against Highland HCF for the unauthorized use of Estate
Assets including, without limitation, any intellectual property rights or Assets owned by the
Debtors or Estate;

              (j)     All Claims, rights or remedies for Equitable Subordination or
Recharacterization of any Claim by Highland HCF against the Debtors, Chapter 11 Trustee, or

Exhibit “A” to Third Amended Joint Plan for Acis Capital Management, LP
and Acis Capital Management GP, LLC                                                             Page 4
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                  Entered 11/08/18 13:03:00   Page 9 of 45



Estate;

               (k)    All Claims based on alter ego or rights to pierce the corporate veil of
Highland HCF as to any Person, including as against any Affiliates of Highland HCF or
Highland, or any other officers, directors, equity interest holders, or Persons otherwise in control
of Highland HCF; and,

               (l)    All Claims for conspiracy to commit any unlawful act, aiding and/or
abetting any such unlawful act, or assisting, encouraging, and/or participating in any such
unlawful act.

         6.      Highland CLO Management, Ltd. Claims. All Estate Claims against Highland
CLO Management, Ltd. (“Highland CLOM”) are reserved, retained and preserved for the benefit
of the Estate and Reorganized Debtor, including without limitation all such Estate Claims
asserted by the Chapter 11 Trustee in the Highland Adversary. The Estate Claims against
Highland CLOM shall include all Estate Claims set forth in paragraph 2 above, including without
limitation the following:

              (a)      All such Claims against Highland CLOM asserted by the Chapter 11
Trustee or Estate in, or which could be asserted based on the facts or transactions alleged in,
the Highland Adversary;

               (b)     All such Claims against Highland CLOM asserted by the Chapter 11
Trustee or Estate in, or which could be asserted based on the facts or transactions alleged in,
the Trustee’s Adversary;

               (c)     All such Claims and Defenses asserted by the Chapter 11 Trustee or
Estate, or which could be asserted by the Chapter 11 Trustee or Estate, based on the facts or
transactions alleged in any other adversary proceedings or Claim Objections filed by the
Chapter 11 Trustee or Estate;

                 (d)      All Avoidance Actions against Highland CLOM;

               (e)   All Claims for breach of fiduciary duty or duty of loyalty or due care owed
to the Debtors or Chapter 11 Trustee;

                (f)    All Claims for aiding and/or abetting breach of fiduciary duty, breach of
duty loyalty or due care, or any other unlawful act;

               (g)    All Clams for usurpation of a corporate opportunity belonging to either of
the Debtors, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs;

               (h)     All Claims against Highland CLOM for the turnover of Estate Assets,
including Estate property that the Chapter 11 Trustee may use, sell or lease under section 363
of the Bankruptcy Code including, without limitation, any intellectual property rights or Assets
owned by the Debtors or Estate, as well as the turnover of any books, documents, records and
papers relating to the Debtors’ property or financial affairs;

               (i)    All Claims against Highland CLOM for the unauthorized use of Estate
Assets including, without limitation, any intellectual property rights or Assets owned by the
Debtors or Estate;


Exhibit “A” to Third Amended Joint Plan for Acis Capital Management, LP
and Acis Capital Management GP, LLC                                                           Page 5
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                   Entered 11/08/18 13:03:00   Page 10 of 45



               (j)     All Claims, rights or remedies for Equitable Subordination or
 Recharacterization of any Claim by Highland CLOM against the Debtors, Chapter 11 Trustee, or
 Estate;

                (k)    All Claims based on alter ego or rights to pierce the corporate veil of
 Highland CLOM as to any Person, including as against any Affiliates of Highland CLOM or
 Highland, or any other officers, directors, equity interest holders, or Persons otherwise in control
 of Highland CLOM; and,

                (l)    All Claims for conspiracy to commit any unlawful act, aiding and/or
 abetting any such unlawful act, or assisting, encouraging, and/or participating in any such
 unlawful act.

         7.      CLO Holdco, Ltd. Claims. All Estate Claims against CLO Holdco, Ltd. (“CLO
 Holdco”) are reserved, retained and preserved for the benefit of the Estate and Reorganized
 Debtor, including without limitation all such Estate Claims asserted by the Chapter 11 Trustee in
 the Trustee’s Adversary. The Estate Claims against CLO Holdco shall include all Estate Claims
 set forth in paragraph 2 above, including without limitation, the following:

                 (a)    All such Claims against CLO Holdco asserted by the Chapter 11 Trustee
 or Estate in, or which could be asserted based on the facts or transactions alleged in, the
 Highland Adversary;

                 (b)    All such Claims against CLO Holdco asserted by the Chapter 11 Trustee
 or Estate in, or which could be asserted based on the facts or transactions alleged in, the
 Trustee’s Adversary;

                (c)     All such Claims and Defenses asserted by the Chapter 11 Trustee or
 Estate, or which could be asserted by the Chapter 11 Trustee or Estate, based on the facts or
 transactions alleged in any other adversary proceedings or Claim Objections filed by the
 Chapter 11 Trustee or Estate;

                  (d)      All Avoidance Actions against CLO Holdco;

                (e)   All Claims for breach of fiduciary duty or duty of loyalty or due care owed
 to the Debtors or Chapter 11 Trustee;

                 (f)    All Claims for aiding and/or abetting breach of fiduciary duty, breach of
 duty loyalty or due care, or any other unlawful act;

                (g)    All Clams for usurpation of a corporate opportunity belonging to either of
 the Debtors, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs;

                (h)     All Claims against CLO Holdco for the turnover of Estate Assets,
 including Estate property that the Chapter 11 Trustee may use, sell or lease under section 363
 of the Bankruptcy Code including, without limitation, any intellectual property rights or Assets
 owned by the Debtors or Estate, as well as the turnover of any books, documents, records and
 papers relating to the Debtors’ property or financial affairs;

                (i)      All Claims against CLO Holdco for the unauthorized use of Estate Assets
 including, without limitation, any intellectual property rights or Assets owned by the Debtors or
 Estate;

 Exhibit “A” to Third Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                           Page 6
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                   Entered 11/08/18 13:03:00   Page 11 of 45




               (j)     All Claims, rights or remedies for Equitable Subordination or
 Recharacterization of any Claim by Highland against the Debtors, Chapter 11 Trustee, or
 Estate;

                 (k)     All Claims based on alter ego or rights to pierce the corporate veil of CLO
 Holdco as to any Person, including as against any Affiliates of CLO Holdco or Highland, or any
 other officers, directors, equity interest holders, or Persons otherwise in control of CLO Holdco;
 and,

                (l)    All Claims for conspiracy to commit any unlawful act, aiding and/or
 abetting any such unlawful act, or assisting, encouraging, and/or participating in any such
 unlawful act.

         8.     Neutra, Ltd. Claims. All Estate Claims against Neutra, Ltd. (“Neutra”) are
 reserved, retained and preserved for the benefit of the Estate and Reorganized Debtor,
 including without limitation all such Estate Claims asserted by the Chapter 11 Trustee in the
 Trustee’s Adversary. The Estate Claims against Neutra shall include all Estate Claims set forth
 in paragraph 2 above, including without limitation the following:

                (a)     All such Claims against Neutra asserted by the Chapter 11 Trustee or
 Estate in, or which could be asserted based on the facts or transactions alleged in, the Highland
 Adversary;

                (b)     All such Claims against Neutra asserted by the Chapter 11 Trustee or
 Estate in, or which could be asserted based on the facts or transactions alleged in, the Trustee’s
 Adversary;

                (c)     All such Claims and Defenses asserted by the Chapter 11 Trustee or
 Estate, or which could be asserted by the Chapter 11 Trustee or Estate, based on the facts or
 transactions alleged in any other adversary proceedings or Claim Objections filed by the
 Chapter 11 Trustee or Estate;

                  (d)      All Avoidance Actions against Neutra;

               (e)    All Claims for breach of fiduciary or duty of loyalty or due care owed to the
 Debtors or Chapter 11 Trustee;

                 (f)    All Claims for aiding and/or abetting breach of fiduciary duty, breach of
 duty loyalty or due care, or any other unlawful act;

                (g)    All Clams for usurpation of a corporate opportunity belonging to either of
 the Debtors, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs;

                 (h)    All Claims against Neutra for the turnover of Estate Assets, including
 Estate property that the Chapter 11 Trustee may use, sell or lease under section 363 of the
 Bankruptcy Code including, without limitation, any intellectual property rights or Assets owned
 by the Debtors or Estate, as well as the turnover of any books, documents, records and papers
 relating to the Debtors’ property or financial affairs;

                  (i)      All Claims against Neutra for the unauthorized use of Estate Assets

 Exhibit “A” to Third Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                             Page 7
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                   Entered 11/08/18 13:03:00   Page 12 of 45



 including, without limitation, any intellectual property rights or Assets owned by the Debtors or
 Estate;

               (j)     All Claims, rights or remedies for Equitable Subordination or
 Recharacterization of any Claim by Neutra against the Debtors, Chapter 11 Trustee, or Estate;

                (k)     All Claims based on alter ego or rights to pierce the corporate veil of Acis
 LP as to any Person, including as against Neutra, Highland, or any Affiliates thereof, James D.
 Dondero, Mark K. Okada, or any other officers, directors, equity interest holders, or Persons
 otherwise in control of Acis LP;

                  (l)    All Claims based on alter ego or rights to pierce the corporate veil of
 Neutra as to any Person, including as against any Affiliates of Neutra or Highland, or any other
 officers, directors, equity interest holders, or Persons otherwise in control of Neutra; and,

                (m)    All Claims for conspiracy to commit any unlawful act, aiding and/or
 abetting any such unlawful act, or assisting, encouraging, and/or participating in any such
 unlawful act.

         9.     Claims against Issuers, Co-Issuers and Indenture Trustee. All Estate Claims
 against CLO-3, CLO-4, CLO-5, and CLO-6 (collectively, the “Issuers”), Acis CLO 2014-3 LLC,
 Acis CLO 2014-4 LLC, Acis CLO 2014-5 LLC, and Acis CLO 2015-6 LLC (collectively, the "Co-
 Issuers"), and the Indenture Trustee are reserved, retained and preserved for the benefit of the
 Estate and Reorganized Debtor, including without limitation all such Estate Claims asserted by
 the Chapter 11 Trustee in the Trustee’s Adversary. The Estate Claims against the Issuers, Co-
 Issuers and/or Indenture Trustee shall include all Estate Claims set forth in paragraph 2 above,
 including without limitation the following:

                (a)     All such Claims against the Issuers, Co-Issuers, and/or Indenture Trustee
 asserted by the Chapter 11 Trustee or Estate in, or which could be asserted based on the facts
 or transactions alleged in, the Highland Adversary;

                (b)     All such Claims against the Issuers, Co-Issuers, and/or Indenture Trustee
 asserted by the Chapter 11 Trustee or Estate in, or which could be asserted based on the facts
 or transactions alleged in, the Trustee’s Adversary;

                (c)     All such Claims and Defenses asserted by the Chapter 11 Trustee or
 Estate, or which could be asserted by the Chapter 11 Trustee or Estate, based on the facts or
 transactions alleged in any other adversary proceedings or Claim Objections filed by the
 Chapter 11 Trustee or Estate;

                  (d)      All Avoidance Actions against the Issuers, Co-Issuers and/or Indenture
 Trustee;

               (e)    All Claims for breach of the Indentures, PMAs or any other agreements
 between Acis LP and the Issuers, Co-Issuers, and/or Indenture Trustee;

                (f)   All Claims for breach of fiduciary duty or duty of loyalty or due care owed
 to the Debtors or Chapter 11 Trustee;

                 (g)    All Claims for aiding and/or abetting breach of fiduciary duty, breach of
 duty loyalty or due care, or any other unlawful act;

 Exhibit “A” to Third Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                           Page 8
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                   Entered 11/08/18 13:03:00   Page 13 of 45



                (h)    All Clams for usurpation of a corporate opportunity belonging to either of
 the Debtors, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs;

                 (i)      All Claims against the Issuers, Co-Issuers and/or Indenture Trustee for
 the turnover of Estate Assets, including Estate property that the Chapter 11 Trustee may use,
 sell or lease under section 363 of the Bankruptcy Code including, without limitation, any
 intellectual property rights or Assets owned by the Debtors or Estate, as well as the turnover of
 any books, documents, records and papers relating to the Debtors’ property or financial affairs;

                (j)   All Claims against the Issuers, Co-Issuers and/or Indenture Trustee for
 the unauthorized use of Estate Assets including, without limitation, any intellectual property
 rights or Assets owned by the Debtors or Estate;

                (k)    All Claims, rights or remedies for Equitable Subordination or
 Recharacterization of any Claim by the Issuers or Co-Issuers against the Debtors, Chapter 11
 Trustee, or Estate; and,

                (l)    All Claims for conspiracy to commit any unlawful act, aiding and/or
 abetting any such unlawful act, or assisting, encouraging, and/or participating in any such
 unlawful act.

          10.     Highland Affiliate Claims. All Estate Claims against any Affiliates of Highland are
 reserved, retained and preserved for the benefit of the Estate and Reorganized Debtor,
 including without limitation all such Estate Claims asserted by the Chapter 11 Trustee in the
 Highland Adversary and the Trustee’s Adversary. The Estate Claims against any Affiliates of
 Highland shall include all Estate Claims set forth in paragraph 2 above, including without
 limitation the following:

               (a)      All such Claims against any Highland Affiliate asserted by the Chapter 11
 Trustee or Estate in, or which could be asserted based on the facts or transactions alleged in,
 the Highland Adversary;

                (b)     All such Claims against any Highland Affiliate asserted by the Chapter 11
 Trustee or Estate in, or which could be asserted based on the facts or transactions alleged in,
 the Trustee’s Adversary;

                (c)     All such Claims and Defenses asserted by the Chapter 11 Trustee or
 Estate, or which could be asserted by the Chapter 11 Trustee or Estate, based on the facts or
 transactions alleged in any other adversary proceedings or Claim Objections filed by the
 Chapter 11 Trustee or Estate;

                  (d)      All Avoidance Actions against any Highland Affiliate;

                (e)   All Claims for breach of fiduciary duty or duty of loyalty or due care owed
 to the Debtors or Chapter 11 Trustee;

                 (f)    All Claims for aiding and/or abetting breach of fiduciary duty, breach of
 duty loyalty or due care, or any other unlawful act;

                (g)    All Clams for usurpation of a corporate opportunity belonging to either of
 the Debtors, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs;


 Exhibit “A” to Third Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                           Page 9
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                   Entered 11/08/18 13:03:00   Page 14 of 45



                (h)     All Claims against any Highland Affiliate for the turnover of Estate Assets,
 including Estate property that the Chapter 11 Trustee may use, sell or lease under section 363
 of the Bankruptcy Code including, without limitation, any intellectual property rights or Assets
 owned by the Debtors or Estate, as well as the turnover of any books, documents, records and
 papers relating to the Debtors’ property or financial affairs;

                (i)     All Claims against any Highland Affiliate for the unauthorized use of
 Estate Assets including, without limitation, any intellectual property rights or Assets owned by
 the Debtors or Estate;

                (j)    All Claims, rights or remedies for Equitable Subordination or
 Recharacterization of any Claim by any Highland Affiliate against the Debtors, Chapter 11
 Trustee, or Estate;

                (k)     All Claims based on alter ego or rights to pierce the corporate veil of Acis
 LP as to any Person, including as against Highland, Neutra, or any Affiliates thereof, James D.
 Dondero, Mark K. Okada, or any other officers, directors, equity interest holders, or Persons
 otherwise in control of Acis LP;

                  (l)    All Claims based on alter ego or rights to pierce the corporate veil of any
 Highland Affiliate as to any Person, including as against any other Affiliates of Highland or any
 officers, directors, equity interest holders, or Persons otherwise in control of any Highland
 Affiliates; and,

                (m)    All Claims for conspiracy to commit any unlawful act, aiding and/or
 abetting any such unlawful act, or assisting, encouraging, and/or participating in any such
 unlawful act.

         11.     Dondero Claims. All Estate Claims as defined in paragraph 2 above against
 James D. Dondero, individually, are hereby reserved, retained and preserved for the benefit of
 the Estate and Reorganized Debtor, including without limitation all such Estate Claims against
 James D. Dondero for fraud, constructive fraud, breach of fiduciary duty, breach of duty of
 loyalty or due care, aiding and abetting breach of fiduciary duty, aiding and abetting breach of
 duty of loyalty or due care, self-dealing, ultra vires, conversion, usurpation of corporate
 opportunity, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs, tortious
 interference, including in relation to Universal-Investment-Luxembourg S.A. and BayVK R2 Lux
 S.A., SICAV-FIS, conflict of interest, negligence, gross negligence, all Avoidance Actions,
 breach of contract, breach of the Shared Services Agreement, breach of the Sub-Advisory
 Agreement, breach of the Debtors’ limited partnership agreement or limited liability company
 agreement, conspiracy to commit any unlawful act, aiding and abetting any unlawful act, and
 assisting, encouraging, and/or participating in any unlawful act, as well as any Claim to pierce
 the corporate veil of any entity to hold James D. Dondero individually liable.

         12.    Okada Claims. All Estate Claims as defined in paragraph 2 above against Mark
 K. Okada, individually, are hereby reserved, retained and preserved for the benefit of the Estate
 and Reorganized Debtor, including without limitation all such Estate Claims against Mark K.
 Okada for fraud, constructive fraud, breach of fiduciary duty, breach of duty of loyalty or due
 care, aiding and abetting breach of fiduciary duty, self-dealing, ultra vires, conversion,
 usurpation of corporate opportunity, including in relation to Acis CLO 2017-7, Ltd and any other
 Acis CLOs, tortious interference, including in relation to Universal-Investment-Luxembourg S.A.
 and BayVK R2 Lux S.A., SICAV-FIS, conflict of interest, negligence, gross negligence, all


 Exhibit “A” to Third Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                           Page 10
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                   Entered 11/08/18 13:03:00   Page 15 of 45



 Avoidance Actions, breach of contract, breach of the Shared Services Agreement, breach of the
 Sub-Advisory Agreement, breach of the Debtors’ limited partnership agreement or limited
 liability company agreement, conspiracy to commit any unlawful act, aiding and abetting any
 unlawful act, and assisting, encouraging, and participating in any unlawful act, as well as any
 Claim to pierce the corporate veil of any entity to hold Mark K. Okada individually liable.

          13.    Preference Claims. All Avoidance Actions pursuant to section 547 of the
 Bankruptcy Code against any Person are hereby reserved, retained and preserved for the
 benefit of the Estate and Reorganized Debtor for any payment made to any Person by either of
 the Debtors within ninety (90) days of the Petition Date (which was January 30, 2018), or made
 by either of the Debtors to any insider within one (1) year of the Petition Date. A non-exhaustive
 list of Persons who are believed to have received payments from either of the Debtors during
 the 90-day preference period, and the one-year preference period for Insiders, is attached to
 this Exhibit “A” as Schedule “1”. The Plan reserves, retains and preserves for the benefit of
 the Estate and Reorganized Debtor all potential Claims arising out of or relating to the transfers
 reflected in Schedule “1”, including all Avoidance Actions pursuant to section 547 of the
 Bankruptcy Code. All rights and remedies are also reserved. retained and preserved with
 respect to the transfers reflected in Schedule “1” pursuant to section 550 of the Bankruptcy
 Code.

                 Schedule “1” reflects transfers made by the Debtors during the 90 days prior to
 the Petition Date and transfers made by the Debtors to any insiders within one (1) year of the
 Petition Date. While the Plan reserves, retains and preserves all Avoidance Actions relating to
 the transfers reflected in Schedule “1”, the Chapter 11 Trustee recognizes that certain of these
 transfers may not constitute a preferential transfer pursuant to section 547(b) of the Bankruptcy
 Code as a transfer made in the ordinary course of business transactions or based upon new
 value subsequently given by the transferee. Consequently, the listing of a payment on
 Schedule “1” does not necessarily mean that a transferee will ever be sued to avoid and
 recover the payment, the transfer, or the value thereof, but only that the Plan reserves, retains
 and preserves all rights (including Avoidance Actions) as to that payment.

         14.     Claims Against Officers, Managers and Members. All Estate Claims as defined
 in paragraph 2 above are hereby reserved, retained and preserved for the benefit of the Estate
 and Reorganized Debtor against all present and past officers, employees, members and
 managers of the Debtors, including all such Estate Causes of Action based on breach of
 fiduciary duty, aiding and abetting breach of fiduciary duty, breach of duty of loyalty or due care,
 aiding and abetting breach of duty of loyalty or due care, self-dealing, usurpation of corporate
 opportunity, gross negligence or conspiracy. Without limiting the generality of the foregoing, this
 shall include all D&O Claims as against any present or former officer, director, employee,
 member, manager, or partner.

         15.     Claims Against Former Attorneys and Law Firms. All Estate Claims as defined in
 paragraph 2, above, including Claims for breach of any fiduciary duty or duty of loyalty or due
 care, conspiracy to commit any unlawful act, aiding and/or abetting any such unlawful act, or
 assisting, encouraging, and/or participating in any such unlawful act, including knowingly aiding,
 abetting, or assisting with a fraudulent transfer to avoid paying a judgment, negligent or
 fraudulent misrepresentation, vicarious liability, and respondeat superior, as well as all Claims
 for legal or professional malpractice, are hereby reserved, retained and preserved for the benefit
 of the Estate and Reorganized Debtor against all law firms and attorneys who and which
 rendered legal services to the Debtors on a prepetition basis including, but not limited to, the
 following:

 Exhibit “A” to Third Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                          Page 11
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                   Entered 11/08/18 13:03:00   Page 16 of 45



                  (a)      Cole Schotz, P.C.

                  (b)      Michael D. Warner

                  (c)      Jacob Frumkin

                  (d)      Warren A. Usatine

                  (e)      McKool Smith

                  (f)      Gary Cruciani

                  (g)      Michael Fritz

                  (h)      Carson Young

                  (i)      Lackey Hershman, LLP

                  (j)      Stinson Leonard Street LLP

                  (k)      Paul Lackey, Esq.

                  (l)      Michael Aigen, Esq.

                  (m)      Abrams & Bayliss, LLP

                  (n)      Kevin G. Abrams

                  (o)      A. Thompson Bayliss

                  (p)      Jones Day

                  (q)      Hilda C. Galvan

                  (r)      Michael Weinberg

                  (s)      Reid Collins & Tsai, LLP

                  (t)      Lisa Tsai

                  (u)      Stanton, LLP

                  (v)      James M. Stanton

                  (w)      Hunton Andrews Kurth

                  (x)      Marc Katz

                  (y)      Greg Waller

              (z)    any other law firm or attorney who may be so named at a later date by the
 Reorganized Debtor.

 Exhibit “A” to Third Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                          Page 12
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                   Entered 11/08/18 13:03:00   Page 17 of 45



          16.    Retention of Claims Against Specific Persons or Categories of Persons. In
 addition to the foregoing, all Estate Claims as defined in paragraph 2 above are hereby
 reserved, retained and preserved for the benefit of the Estate and Reorganized Debtor against
 the following Persons:

                  (a)      William Scott;

                  (b)      Heather Bestwick;

              (c)    Any other Person who may be so named at a later date by the
 Reorganized Debtor.

         17.     Counterclaims. All Estate Claims as defined in paragraph 2 above are reserved,
 retained and preserved for the benefit of the Estate and Reorganized Debtor both as a basis for
 an affirmative recovery against the Person against whom such Claims are asserted and as a
 counterclaim or offset against any Person who asserts a Claim against the Estate or
 Reorganized Debtor.

         18.     Piercing the Corporate Veil. With respect to all Estate Claims against any
 Person, all rights to pierce or ignore the corporate veil are hereby reserved, retained and
 preserved for the benefit of the Estate and the Reorganized Debtor. Without limiting the
 generality of the foregoing, this shall include: (a) any right to pierce the corporate veil, including
 reverse piercing, on any theory or basis, including alter ego or any theory of sham to perpetrate
 a fraud, and (b) any Claim or basis to pierce the corporate veil of any entity with respect to
 establishing personal liability against James D. Dondero or Mark K. Okada.

        19.      Avoidance Actions. All Avoidance Actions are hereby reserved, retained and
 preserved as to all Persons. The reservation, retention and preservation of such Avoidance
 Actions shall include the reservation, retention and preservation for the benefit of the Estate and
 Reorganized Debtor of all rights and remedies pursuant to section 550 of the Bankruptcy Code.

          20.    Estate Defenses. All Estate Defenses are hereby reserved, retained and
 preserved in favor of the Estate and Reorganized Debtor as against any Person asserting any
 Claim against the Estate. This includes asserting all Estate Claims as an offset to, or
 counterclaim or right of recoupment against, any Person asserting a Claim against the Estate.
 All defenses and affirmative defenses pursuant to applicable law are hereby reserved, retained
 and preserved for the benefit of the Estate and the Reorganized Debtor, including without
 limitation, accord and satisfaction, assumption of risk, contributory negligence, duress, estoppel,
 failure of consideration, fraud, illegality, laches, license, payment, release, res judicata,
 collateral estoppel, statute of frauds, statute of limitations or repose, discovery rule, adverse
 domination doctrine or similar doctrines, set off, recoupment, waiver, and all other defenses to
 Claims under the Bankruptcy Code, including under sections 502(b)(4) and 502(d).

         21.     Equitable Subordination. All rights or remedies for Equitable Subordination are
 hereby reserved, retained and preserved in favor of the Estate and Reorganized Debtor against
 any Person asserting any Claim against the Estate, including all such rights or remedies
 pursuant to section 510(c) of the Bankruptcy Code. Without limiting the generality of the
 foregoing, this shall include all rights and remedies to Equitable Subordination as to any Claim
 asserted by Highland, any Affiliates of Highland, or any officers, directors, employees or equity
 interest owners of the Debtors, Highland, or any Affiliates thereof.



 Exhibit “A” to Third Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                            Page 13
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                   Entered 11/08/18 13:03:00   Page 18 of 45



         22.     Recharacterization. All rights or remedies to recharacterize any Claim as an
 equity interest in either of the Debtors are hereby reserved, retained and preserved in favor of
 the Estate and Reorganized Debtor against any Person asserting any Claim against the Estate.
 Without limiting the generality of the foregoing, this shall include all rights and remedies to
 recharacterize any Claim asserted by Highland, any Affiliates of Highland, or any officers,
 directors, employees or equity interest owners of the Debtors, Highland, or any Affiliates thereof.




 Exhibit “A” to Third Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                          Page 14
                     Case 18-30264-sgj11 Doc 693 Filed 11/08/18         Entered 11/08/18 13:03:00      Page 19 of 45
                                                    Schedule 1 to Exhibit "A" to
                  Third Amended Joint Plan for Acis Capital Management, LP and Acis Capital Management GP, LLC
                                                                      DATE OF                                      REASON FOR PAYMENT
              NAME                           ADDRESS                  PAYMENT          PAYMENT AMOUNT                 ON SCHEDULES
                                                 Payments within 90 Days of Petition Date
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                11/2/2017                         $234,013.63   Services
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                11/3/2017                         $941,958.57   Services
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                12/8/2017                          $89,655.14   Services
                                  31 Woodacres Road
David Simek                       Brookville, NY 11545            11/15/2017                          $2,068.13   Services
                                  31 Woodacres Road
David Simek                       Brookville, NY 11545            11/30/2017                         $24,266.71   Services
                                  31 Woodacres Road
David Simek                       Brookville, NY 11545            12/12/2017                          $1,718.79   Services
                                  31 Woodacres Road
David Simek                       Brookville, NY 11545            12/29/2017                         $25,000.00   Services
                                  1735 K Street, NW
FINRA                             Washington, DC 20006            11/22/2017                             $70.00   Suppliers or Vendors
                                  PO Box 309, Ugland House
                                  Grand Cayman, KY1-1104,
Highland CLO Management, Ltd.     Cayman Islands                  12/19/2017                      $2,830,459.22   Services
                                            Payments to Insiders within One Year of Petition Date
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                2/1/2017                          $976,688.47   Contractual Payment
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                2/1/2017                        $1,096,033.37   Services
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                2/2/2017                            $3,574.80   Expense Reimbursement
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                2/14/2017                              $67.44   Expense Reimbursement
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                4/17/2017                         $315,574.30   Services
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                4/18/2017                         $438,497.51   Services
                     Case 18-30264-sgj11 Doc 693 Filed 11/08/18        Entered 11/08/18 13:03:00   Page 20 of 45
                                                    Schedule 1 to Exhibit "A" to
                  Third Amended Joint Plan for Acis Capital Management, LP and Acis Capital Management GP, LLC
                                                                   DATE OF                                  REASON FOR PAYMENT
             NAME                           ADDRESS                PAYMENT         PAYMENT AMOUNT              ON SCHEDULES
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               4/18/2017                    $375,855.01 Contractual Payment
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               4/19/2017                    $330,249.69 Services
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               5/1/2017                     $974,426.41 Services
                                  300 Crescent Court, Ste. 700                                            Unsecured loan repayments
Highland Capital Management, LP   Dallas, TX 75208               5/31/2017                  $2,809,518.47 including interest
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               5/31/2017                    $581,036.15 Services
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               7/18/2017                    $373,167.08 Contractual Payment
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               8/1/2017                     $971,603.02 Contractual Payment
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               8/7/2017                   $1,339,422.12 Services
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               8/16/2017                          $53.41 Expense Reimbursement
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               10/18/2017                   $372,872.82 Contractual Payment
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               10/18/2017                   $728,702.26 Services
                                  300 Crescent Court, Ste. 700                                            Unsecured loan repayments
Highland Capital Management, LP   Dallas, TX 75208               10/24/2017                   $501,979.18 including interest
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               10/25/2017                    $46,648.82 Expense Reimbursement
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               10/25/2017                    $67,966.85 Expense Reimbursement
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               11/1/2017                    $967,223.91 Contractual Payment
Case 18-30264-sgj11 Doc 693 Filed 11/08/18   Entered 11/08/18 13:03:00   Page 21 of 45




                       Exhibit “2”
     [Redline – Plan Exhibit “A”]
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                 Entered 11/08/18 13:03:00   Page 22 of 45



                                       EXHIBIT “A”
                                            to
     Joint Plan for Acis Capital Management, LP and Acis Capital Management GP, LLC

         1.      Defined Terms. This Exhibit “A” constitutes an integral part of the Plan of which it
 is a part. Defined terms in the Plan are to be given the same meaning in this Exhibit “A”. The
 rules of construction set forth in Article I.B. of the Plan shall likewise apply to this Exhibit “A”.

         2.      Estate Claims Reserved, Retained and Preserved. All Estate Claims are hereby
 reserved, retained and preserved, and shall all be transferred to, and vested in, the
 Reorganized Debtor pursuant to this Plan, and shall include without limitation all of the Estate
 Claims described below. In reserving, retaining, and preserving Estate Claims against any
 named Person or category of Persons, it is the intent of this Plan to so reserve, retain, and
 preserve any and all Estate Claim against each such Person or category of Persons, including
 all such Estate Claims pursuant to any applicable common law, based on any contract or
 agreement or based upon any law, statute or regulation of any political entity, including the
 United States and any state or political subdivision thereof, as well as all applicable remedies,
 whether legal or equitable. Without limiting the generality of the foregoing, the reservation,
 retention, and preservation of Estate Claims against any Person, and the term “Estate Claims,”
 shall encompass all Estate Claims against any such Person, including without limitation, all such
 Estate Claims for breach of contract, all rights to enforce any contract, any form of estoppel,
 fraud, constructive fraud, abuse of process, malicious prosecution, defamation, libel, slander,
 conversion, trespass, intentional infliction of emotional distress or other harm, negligence, gross
 negligence, negligent misrepresentation, fraudulent misrepresentation, vicarious liability,
 respondeat superior, breach of any duty owed under either applicable law or any contract,
 breach of any fiduciary duty or duty of loyalty or due care, aiding and/or abetting breach of
 fiduciary duty, aiding and/or abetting breach of duty of loyalty or due care, alter ego, veil
 piercing, self-dealing, usurpation of corporate opportunity, ultra vires, turnover of Estate Assets,
 unauthorized use of Estate Assets, including intellectual property rights or Assets owned by the
 Debtors or Chapter 11 Trustee, quantum merit, tortious interference, duress, unconscionability,
 undue influence, and unjust enrichment, as well as any cause of action for conspiracy to commit
 any unlawful act, aiding and/or abetting any such unlawful act, or assisting, encouraging, and/or
 participating in any such unlawful act, or claims arising from or relating to the filing of the
 involuntary bankruptcy petitions against the Debtors.

         3.      Highland Claims. All Estate Claims against Highland are reserved, retained and
 preserved for the benefit of the Estate and Reorganized Debtor, including without limitation all
 such Estate Claims asserted by the Chapter 11 Trustee in Adversary Proceeding No. 18-03078-
 sgj (the “Highland Adversary”) and Adversary Proceeding No. 18-03212-sgj (the “Trustee’s
 Adversary”). The Estate Claims against Highland shall include all Estate Claims set forth in
 paragraph 2 above, including without limitation, the following:

               (a)    All such Claims asserted by the Chapter 11 Trustee or Estate in, or which
 could be asserted based on the facts or transactions alleged in, the Highland Adversary;

               (b)    All such Claims asserted by the Chapter 11 Trustee or Estate in, or which
 could be asserted based on the facts or transactions alleged in, the Trustee’s Adversary;

                (c)     All such Claims and Defenses asserted by the Chapter 11 Trustee or
 Estate, or which could be asserted by the Chapter 11 Trustee or Estate, based on the facts or
 transactions alleged in any other adversary proceedings or Claim Objections filed by the

 Exhibit “A” to SecondThird Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                           Page 1
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                 Entered 11/08/18 13:03:00     Page 23 of 45



 Chapter 11 Trustee or Estate;

               (d)    All Avoidance Actions against Highland, including any claims to avoid and
 recover amounts transferred by the Debtors to Highland under the Shared Services Agreement
 or Sub-Advisory Agreement;

                  (e)     All Claims for breach of the Shared Services Agreement or Sub-Advisory
 Agreement;

                 (f)      All Claims against Highland for amounts paid by the Debtors to Highland
 under the Shared Services Agreement and Sub-Advisory Agreement, including any Claim that
 Highland overcharged Acis LP for services under such agreements, charged excessive fees in
 violation of Acis LP’s limited partnership agreement and/or Acis GP’s limited liability company
 agreement, and/or that the Shared Services Agreement and Sub-Advisory Agreement or any
 related or predecessor agreements are void or voidable based on ultra vires or any other
 theories of avoidance and recovery, including turnover, conversion and Avoidance Actions
 under the Bankruptcy Code;

                  (g)     All Claims for breach of the PMAs or the Indentures;

                (h)   All Claims for breach of fiduciary duty or duty of loyalty or due care owed
 to the Debtors or Chapter 11 Trustee;

                 (i)    All Claims for aiding and/or abetting breach of fiduciary duty, breach of
 duty loyalty or due care, or any other unlawful act;

                (j)    All Clams for usurpation of a corporate opportunity belonging to either of
 the Debtors, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs;

              (k)   All claims for tortious interference, including in relation to Universal-
 Investment-Luxembourg S.A. and BayVK R2 Lux S.A., SICAV-FIS;

                 (l)    All Claims against Highland for the turnover of Estate Assets, including
 Estate property that the Chapter 11 Trustee may use, sell or lease under section 363 of the
 Bankruptcy Code including, without limitation, any intellectual property rights or Assets owned
 by the Debtors or Estate, as well as the turnover of any books, documents, records and papers
 relating to the Debtors’ property or financial affairs;

                (m)      All Claims against Highland for the unauthorized use of Estate Assets
 including, without limitation, any intellectual property rights or Assets owned by the Debtors or
 Estate;

               (n)     All Claims, rights or remedies for Equitable Subordination or
 Recharacterization of any Claim by Highland against the Debtors, Chapter 11 Trustee, or
 Estate;

                 (o)   All Claims based on alter ego or rights to pierce the corporate veil of Acis
 LP as to any Person, including as against Highland or any Affiliates thereof, James D. Dondero,
 Mark K. Okada, or any other officers, directors, equity interest holders, or Persons otherwise in
 control of Acis LP;

                  (p)     All Claims based on alter ego or rights to pierce the corporate veil of

 Exhibit “A” to SecondThird Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                                Page 2
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                 Entered 11/08/18 13:03:00   Page 24 of 45



 Highland as to any Person, including as against any Affiliates of Highland, James D. Dondero,
 Mark K. Okada, or any other officers, directors, equity interest holders, or Persons otherwise in
 control of Highland, and,

                (q)    All Claims for conspiracy to commit any unlawful act, aiding and/or
 abetting any such unlawful act, or assisting, encouraging, and/or participating in any such
 unlawful act.

        4.      HCLOF Claims. All Estate Claims against HCLOF are reserved, retained and
 preserved for the benefit of the Estate and Reorganized Debtor, including without limitation all
 such Estate Claims asserted by the Chapter 11 Trustee in the Highland Adversary and the
 Trustee’s Adversary. The Estate Claims against HCLOF shall include all Estate Claims set forth
 in paragraph 2 above, including without limitation, the following:

                (a)     All such Claims against HCLOF asserted by the Chapter 11 Trustee or
 Estate in, or which could be asserted based on the facts or transactions alleged in, the Highland
 Adversary;

                (b)     All such Claims against HCLOF asserted by the Chapter 11 Trustee or
 Estate in, or which could be asserted based on the facts or transactions alleged in, the Trustee’s
 Adversary;

                (c)     All such Claims and Defenses asserted by the Chapter 11 Trustee or
 Estate, or which could be asserted by the Chapter 11 Trustee or Estate, based on the facts or
 transactions alleged in any other adversary proceedings or Claim Objections filed by the
 Chapter 11 Trustee or Estate;

                  (d)     All Avoidance Actions against HCLOF;

                  (e)     All Claims for breach of the PMAs or the Indentures;

                (f)   All Claims for breach of fiduciary duty or duty of loyalty or due care owed
 to the Debtors or Chapter 11 Trustee;

                 (g)    All Claims for aiding and/or abetting breach of fiduciary duty, breach of
 duty loyalty or due care, or any other unlawful act;

                (h)    All Clams for usurpation of a corporate opportunity belonging to either of
 the Debtors, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs;

                 (i)    All Claims against HCLOF for the turnover of Estate Assets, including
 Estate property that the Chapter 11 Trustee may use, sell or lease under section 363 of the
 Bankruptcy Code including, without limitation, any intellectual property rights or Assets owned
 by the Debtors or Estate, as well as the turnover of any books, documents, records and papers
 relating to the Debtors’ property or financial affairs;

                (j)      All Claims against HCLOF for the unauthorized use of Estate Assets
 including, without limitation, any intellectual property rights or Assets owned by the Debtors or
 Estate;

               (k)     All Claims, rights or remedies for Equitable Subordination or
 Recharacterization of any Claim by HCLOF against the Debtors, Chapter 11 Trustee, or Estate;

 Exhibit “A” to SecondThird Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                           Page 3
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                 Entered 11/08/18 13:03:00   Page 25 of 45



                (l)     All Claims based on alter ego or rights to pierce the corporate veil of
 HCLOF as to any Person, including as against any Affiliates of HCLOF or Highland, William
 Scott, Heather Bestwick, or any other officers, directors, equity interest holders, or Persons
 otherwise in control of HCLOF; and,

                (m)    All Claims for conspiracy to commit any unlawful act, aiding and/or
 abetting any such unlawful act, or assisting, encouraging, and/or participating in any such
 unlawful act.

         5.      Highland HCF Advisor, Ltd. Claims. All Estate Claims against Highland HCF
 Advisor, Ltd. (“Highland HCF”) are reserved, retained and preserved for the benefit of the Estate
 and Reorganized Debtor, including without limitation all such Estate Claims asserted by the
 Chapter 11 Trustee in the Highland Adversary. The Estate Claims against Highland HCF shall
 include all Estate Claims set forth in paragraph 2 above, including without limitation, the
 following:

               (a)      All such Claims against Highland HCF asserted by the Chapter 11
 Trustee or Estate in, or which could be asserted based on the facts or transactions alleged in,
 the Highland Adversary;

                (b)     All such Claims against Highland HCF asserted by the Chapter 11
 Trustee or Estate in, or which could be asserted based on the facts or transactions alleged in,
 the Trustee’s Adversary;

                (c)     All such Claims and Defenses asserted by the Chapter 11 Trustee or
 Estate, or which could be asserted by the Chapter 11 Trustee or Estate, based on the facts or
 transactions alleged in any other adversary proceedings or Claim Objections filed by the
 Chapter 11 Trustee or Estate;

                  (d)     All Avoidance Actions against Highland HCF;

                (e)   All Claims for breach of fiduciary duty or duty of loyalty or due care owed
 to the Debtors or Chapter 11 Trustee;

                 (f)    All Claims for aiding and/or abetting breach of fiduciary duty, breach of
 duty loyalty or due care, or any other unlawful act;

                (g)    All Clams for usurpation of a corporate opportunity belonging to either of
 the Debtors, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs;

                (h)     All Claims against Highland HCF for the turnover of Estate Assets,
 including Estate property that the Chapter 11 Trustee may use, sell or lease under section 363
 of the Bankruptcy Code including, without limitation, any intellectual property rights or Assets
 owned by the Debtors or Estate, as well as the turnover of any books, documents, records and
 papers relating to the Debtors’ property or financial affairs;

                (i)    All Claims against Highland HCF for the unauthorized use of Estate
 Assets including, without limitation, any intellectual property rights or Assets owned by the
 Debtors or Estate;

               (j)     All Claims, rights or remedies for Equitable Subordination or
 Recharacterization of any Claim by Highland HCF against the Debtors, Chapter 11 Trustee, or

 Exhibit “A” to SecondThird Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                             Page 4
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                 Entered 11/08/18 13:03:00   Page 26 of 45



 Estate;

                (k)    All Claims based on alter ego or rights to pierce the corporate veil of
 Highland HCF as to any Person, including as against any Affiliates of Highland HCF or
 Highland, or any other officers, directors, equity interest holders, or Persons otherwise in control
 of Highland HCF; and,

                (l)    All Claims for conspiracy to commit any unlawful act, aiding and/or
 abetting any such unlawful act, or assisting, encouraging, and/or participating in any such
 unlawful act.

          6.      Highland CLO Management, Ltd. Claims. All Estate Claims against Highland
 CLO Management, Ltd. (“Highland CLOM”) are reserved, retained and preserved for the benefit
 of the Estate and Reorganized Debtor, including without limitation all such Estate Claims
 asserted by the Chapter 11 Trustee in the Highland Adversary. The Estate Claims against
 Highland CLOM shall include all Estate Claims set forth in paragraph 2 above, including without
 limitation the following:

               (a)      All such Claims against Highland CLOM asserted by the Chapter 11
 Trustee or Estate in, or which could be asserted based on the facts or transactions alleged in,
 the Highland Adversary;

                (b)     All such Claims against Highland CLOM asserted by the Chapter 11
 Trustee or Estate in, or which could be asserted based on the facts or transactions alleged in,
 the Trustee’s Adversary;

                (c)     All such Claims and Defenses asserted by the Chapter 11 Trustee or
 Estate, or which could be asserted by the Chapter 11 Trustee or Estate, based on the facts or
 transactions alleged in any other adversary proceedings or Claim Objections filed by the
 Chapter 11 Trustee or Estate;

                  (d)     All Avoidance Actions against Highland CLOM;

                (e)   All Claims for breach of fiduciary duty or duty of loyalty or due care owed
 to the Debtors or Chapter 11 Trustee;

                 (f)    All Claims for aiding and/or abetting breach of fiduciary duty, breach of
 duty loyalty or due care, or any other unlawful act;

                (g)    All Clams for usurpation of a corporate opportunity belonging to either of
 the Debtors, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs;

                (h)     All Claims against Highland CLOM for the turnover of Estate Assets,
 including Estate property that the Chapter 11 Trustee may use, sell or lease under section 363
 of the Bankruptcy Code including, without limitation, any intellectual property rights or Assets
 owned by the Debtors or Estate, as well as the turnover of any books, documents, records and
 papers relating to the Debtors’ property or financial affairs;

                (i)    All Claims against Highland CLOM for the unauthorized use of Estate
 Assets including, without limitation, any intellectual property rights or Assets owned by the
 Debtors or Estate;


 Exhibit “A” to SecondThird Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                           Page 5
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                 Entered 11/08/18 13:03:00   Page 27 of 45



               (j)     All Claims, rights or remedies for Equitable Subordination or
 Recharacterization of any Claim by Highland CLOM against the Debtors, Chapter 11 Trustee, or
 Estate;

                (k)    All Claims based on alter ego or rights to pierce the corporate veil of
 Highland CLOM as to any Person, including as against any Affiliates of Highland CLOM or
 Highland, or any other officers, directors, equity interest holders, or Persons otherwise in control
 of Highland CLOM; and,

                (l)    All Claims for conspiracy to commit any unlawful act, aiding and/or
 abetting any such unlawful act, or assisting, encouraging, and/or participating in any such
 unlawful act.

         7.      CLO Holdco, Ltd. Claims. All Estate Claims against CLO Holdco, Ltd. (“CLO
 Holdco”) are reserved, retained and preserved for the benefit of the Estate and Reorganized
 Debtor, including without limitation all such Estate Claims asserted by the Chapter 11 Trustee in
 the Trustee’s Adversary. The Estate Claims against CLO Holdco shall include all Estate Claims
 set forth in paragraph 2 above, including without limitation, the following:

                 (a)    All such Claims against CLO Holdco asserted by the Chapter 11 Trustee
 or Estate in, or which could be asserted based on the facts or transactions alleged in, the
 Highland Adversary;

                 (b)    All such Claims against CLO Holdco asserted by the Chapter 11 Trustee
 or Estate in, or which could be asserted based on the facts or transactions alleged in, the
 Trustee’s Adversary;

                (c)     All such Claims and Defenses asserted by the Chapter 11 Trustee or
 Estate, or which could be asserted by the Chapter 11 Trustee or Estate, based on the facts or
 transactions alleged in any other adversary proceedings or Claim Objections filed by the
 Chapter 11 Trustee or Estate;

                  (d)     All Avoidance Actions against CLO Holdco;

                (e)   All Claims for breach of fiduciary duty or duty of loyalty or due care owed
 to the Debtors or Chapter 11 Trustee;

                 (f)    All Claims for aiding and/or abetting breach of fiduciary duty, breach of
 duty loyalty or due care, or any other unlawful act;

                (g)    All Clams for usurpation of a corporate opportunity belonging to either of
 the Debtors, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs;

                (h)     All Claims against CLO Holdco for the turnover of Estate Assets,
 including Estate property that the Chapter 11 Trustee may use, sell or lease under section 363
 of the Bankruptcy Code including, without limitation, any intellectual property rights or Assets
 owned by the Debtors or Estate, as well as the turnover of any books, documents, records and
 papers relating to the Debtors’ property or financial affairs;

                (i)      All Claims against CLO Holdco for the unauthorized use of Estate Assets
 including, without limitation, any intellectual property rights or Assets owned by the Debtors or
 Estate;

 Exhibit “A” to SecondThird Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                           Page 6
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                 Entered 11/08/18 13:03:00   Page 28 of 45




               (j)     All Claims, rights or remedies for Equitable Subordination or
 Recharacterization of any Claim by Highland against the Debtors, Chapter 11 Trustee, or
 Estate;

                 (k)     All Claims based on alter ego or rights to pierce the corporate veil of CLO
 Holdco as to any Person, including as against any Affiliates of CLO Holdco or Highland, or any
 other officers, directors, equity interest holders, or Persons otherwise in control of CLO Holdco;
 and,

                (l)    All Claims for conspiracy to commit any unlawful act, aiding and/or
 abetting any such unlawful act, or assisting, encouraging, and/or participating in any such
 unlawful act.

         8.     Neutra, Ltd. Claims. All Estate Claims against Neutra, Ltd. (“Neutra”) are
 reserved, retained and preserved for the benefit of the Estate and Reorganized Debtor,
 including without limitation all such Estate Claims asserted by the Chapter 11 Trustee in the
 Trustee’s Adversary. The Estate Claims against Neutra shall include all Estate Claims set forth
 in paragraph 2 above, including without limitation the following:

                (a)     All such Claims against Neutra asserted by the Chapter 11 Trustee or
 Estate in, or which could be asserted based on the facts or transactions alleged in, the Highland
 Adversary;

                (b)     All such Claims against Neutra asserted by the Chapter 11 Trustee or
 Estate in, or which could be asserted based on the facts or transactions alleged in, the Trustee’s
 Adversary;

                (c)     All such Claims and Defenses asserted by the Chapter 11 Trustee or
 Estate, or which could be asserted by the Chapter 11 Trustee or Estate, based on the facts or
 transactions alleged in any other adversary proceedings or Claim Objections filed by the
 Chapter 11 Trustee or Estate;

                  (d)     All Avoidance Actions against Neutra;

               (e)    All Claims for breach of fiduciary or duty of loyalty or due care owed to the
 Debtors or Chapter 11 Trustee;

                 (f)    All Claims for aiding and/or abetting breach of fiduciary duty, breach of
 duty loyalty or due care, or any other unlawful act;

                (g)    All Clams for usurpation of a corporate opportunity belonging to either of
 the Debtors, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs;

                 (h)    All Claims against Neutra for the turnover of Estate Assets, including
 Estate property that the Chapter 11 Trustee may use, sell or lease under section 363 of the
 Bankruptcy Code including, without limitation, any intellectual property rights or Assets owned
 by the Debtors or Estate, as well as the turnover of any books, documents, records and papers
 relating to the Debtors’ property or financial affairs;

                  (i)     All Claims against Neutra for the unauthorized use of Estate Assets

 Exhibit “A” to SecondThird Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                            Page 7
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                 Entered 11/08/18 13:03:00   Page 29 of 45



 including, without limitation, any intellectual property rights or Assets owned by the Debtors or
 Estate;

               (j)     All Claims, rights or remedies for Equitable Subordination or
 Recharacterization of any Claim by Neutra against the Debtors, Chapter 11 Trustee, or Estate;

                (k)     All Claims based on alter ego or rights to pierce the corporate veil of Acis
 LP as to any Person, including as against Neutra, Highland, or any Affiliates thereof, James D.
 Dondero, Mark K. Okada, or any other officers, directors, equity interest holders, or Persons
 otherwise in control of Acis LP;

                  (l)    All Claims based on alter ego or rights to pierce the corporate veil of
 Neutra as to any Person, including as against any Affiliates of Neutra or Highland, or any other
 officers, directors, equity interest holders, or Persons otherwise in control of Neutra; and,

                (m)    All Claims for conspiracy to commit any unlawful act, aiding and/or
 abetting any such unlawful act, or assisting, encouraging, and/or participating in any such
 unlawful act.

         9.     Claims against Issuers, Co-Issuers and Indenture Trustee. All Estate Claims
 against CLO-3, CLO-4, CLO-5, and CLO-6 (collectively, the “Issuers”), Acis CLO 2014-3 LLC,
 Acis CLO 2014-4 LLC, Acis CLO 2014-5 LLC, and Acis CLO 2015-6 LLC (collectively, the "Co-
 Issuers"), and the Indenture Trustee are reserved, retained and preserved for the benefit of the
 Estate and Reorganized Debtor, including without limitation all such Estate Claims asserted by
 the Chapter 11 Trustee in the Trustee’s Adversary. The Estate Claims against the Issuers, Co-
 Issuers and/or Indenture Trustee shall include all Estate Claims set forth in paragraph 2 above,
 including without limitation the following:

                (a)     All such Claims against the Issuers, Co-Issuers, and/or Indenture Trustee
 asserted by the Chapter 11 Trustee or Estate in, or which could be asserted based on the facts
 or transactions alleged in, the Highland Adversary;

                (b)     All such Claims against the Issuers, Co-Issuers, and/or Indenture Trustee
 asserted by the Chapter 11 Trustee or Estate in, or which could be asserted based on the facts
 or transactions alleged in, the Trustee’s Adversary;

                (c)     All such Claims and Defenses asserted by the Chapter 11 Trustee or
 Estate, or which could be asserted by the Chapter 11 Trustee or Estate, based on the facts or
 transactions alleged in any other adversary proceedings or Claim Objections filed by the
 Chapter 11 Trustee or Estate;

                  (d)     All Avoidance Actions against the Issuers, Co-Issuers and/or Indenture
 Trustee;

               (e)    All Claims for breach of the Indentures, PMAs or any other agreements
 between Acis LP and the Issuers, Co-Issuers, and/or Indenture Trustee;

                (f)   All Claims for breach of fiduciary duty or duty of loyalty or due care owed
 to the Debtors or Chapter 11 Trustee;

                 (g)    All Claims for aiding and/or abetting breach of fiduciary duty, breach of
 duty loyalty or due care, or any other unlawful act;

 Exhibit “A” to SecondThird Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                           Page 8
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                 Entered 11/08/18 13:03:00   Page 30 of 45



                (h)    All Clams for usurpation of a corporate opportunity belonging to either of
 the Debtors, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs;

                 (i)      All Claims against the Issuers, Co-Issuers and/or Indenture Trustee for
 the turnover of Estate Assets, including Estate property that the Chapter 11 Trustee may use,
 sell or lease under section 363 of the Bankruptcy Code including, without limitation, any
 intellectual property rights or Assets owned by the Debtors or Estate, as well as the turnover of
 any books, documents, records and papers relating to the Debtors’ property or financial affairs;

                (j)   All Claims against the Issuers, Co-Issuers and/or Indenture Trustee for
 the unauthorized use of Estate Assets including, without limitation, any intellectual property
 rights or Assets owned by the Debtors or Estate;

                (k)    All Claims, rights or remedies for Equitable Subordination or
 Recharacterization of any Claim by the Issuers or Co-Issuers against the Debtors, Chapter 11
 Trustee, or Estate; and,

                (l)    All Claims for conspiracy to commit any unlawful act, aiding and/or
 abetting any such unlawful act, or assisting, encouraging, and/or participating in any such
 unlawful act.

          10.     Highland Affiliate Claims. All Estate Claims against any Affiliates of Highland are
 reserved, retained and preserved for the benefit of the Estate and Reorganized Debtor,
 including without limitation all such Estate Claims asserted by the Chapter 11 Trustee in the
 Highland Adversary and the Trustee’s Adversary. The Estate Claims against any Affiliates of
 Highland shall include all Estate Claims set forth in paragraph 2 above, including without
 limitation the following:

               (a)      All such Claims against any Highland Affiliate asserted by the Chapter 11
 Trustee or Estate in, or which could be asserted based on the facts or transactions alleged in,
 the Highland Adversary;

                (b)     All such Claims against any Highland Affiliate asserted by the Chapter 11
 Trustee or Estate in, or which could be asserted based on the facts or transactions alleged in,
 the Trustee’s Adversary;

                (c)     All such Claims and Defenses asserted by the Chapter 11 Trustee or
 Estate, or which could be asserted by the Chapter 11 Trustee or Estate, based on the facts or
 transactions alleged in any other adversary proceedings or Claim Objections filed by the
 Chapter 11 Trustee or Estate;

                  (d)     All Avoidance Actions against any Highland Affiliate;

                (e)   All Claims for breach of fiduciary duty or duty of loyalty or due care owed
 to the Debtors or Chapter 11 Trustee;

                 (f)    All Claims for aiding and/or abetting breach of fiduciary duty, breach of
 duty loyalty or due care, or any other unlawful act;

                (g)    All Clams for usurpation of a corporate opportunity belonging to either of
 the Debtors, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs;


 Exhibit “A” to SecondThird Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                           Page 9
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                 Entered 11/08/18 13:03:00   Page 31 of 45



                (h)     All Claims against any Highland Affiliate for the turnover of Estate Assets,
 including Estate property that the Chapter 11 Trustee may use, sell or lease under section 363
 of the Bankruptcy Code including, without limitation, any intellectual property rights or Assets
 owned by the Debtors or Estate, as well as the turnover of any books, documents, records and
 papers relating to the Debtors’ property or financial affairs;

                (i)     All Claims against any Highland Affiliate for the unauthorized use of
 Estate Assets including, without limitation, any intellectual property rights or Assets owned by
 the Debtors or Estate;

                (j)    All Claims, rights or remedies for Equitable Subordination or
 Recharacterization of any Claim by any Highland Affiliate against the Debtors, Chapter 11
 Trustee, or Estate;

                (k)     All Claims based on alter ego or rights to pierce the corporate veil of Acis
 LP as to any Person, including as against Highland, Neutra, or any Affiliates thereof, James D.
 Dondero, Mark K. Okada, or any other officers, directors, equity interest holders, or Persons
 otherwise in control of Acis LP;

                  (l)    All Claims based on alter ego or rights to pierce the corporate veil of any
 Highland Affiliate as to any Person, including as against any other Affiliates of Highland or any
 officers, directors, equity interest holders, or Persons otherwise in control of any Highland
 Affiliates; and,

                (m)    All Claims for conspiracy to commit any unlawful act, aiding and/or
 abetting any such unlawful act, or assisting, encouraging, and/or participating in any such
 unlawful act.

         11.     Dondero Claims. All Estate Claims as defined in paragraph 2 above against
 James D. Dondero, individually, are hereby reserved, retained and preserved for the benefit of
 the Estate and Reorganized Debtor, including without limitation all such Estate Claims against
 James D. Dondero for fraud, constructive fraud, breach of fiduciary duty, breach of duty of
 loyalty or due care, aiding and abetting breach of fiduciary duty, aiding and abetting breach of
 duty of loyalty or due care, self-dealing, ultra vires, conversion, usurpation of corporate
 opportunity, including in relation to Acis CLO 2017-7, Ltd and any other Acis CLOs, tortious
 interference, including in relation to Universal-Investment-Luxembourg S.A. and BayVK R2 Lux
 S.A., SICAV-FIS, conflict of interest, negligence, gross negligence, all Avoidance Actions,
 breach of contract, breach of the Shared Services Agreement, breach of the Sub-Advisory
 Agreement, breach of the Debtors’ limited partnership agreement or limited liability company
 agreement, conspiracy to commit any unlawful act, aiding and abetting any unlawful act, and
 assisting, encouraging, and/or participating in any unlawful act, as well as any Claim to pierce
 the corporate veil of any entity to hold James D. Dondero individually liable.

         12.    Okada Claims. All Estate Claims as defined in paragraph 2 above against Mark
 K. Okada, individually, are hereby reserved, retained and preserved for the benefit of the Estate
 and Reorganized Debtor, including without limitation all such Estate Claims against Mark K.
 Okada for fraud, constructive fraud, breach of fiduciary duty, breach of duty of loyalty or due
 care, aiding and abetting breach of fiduciary duty, self-dealing, ultra vires, conversion,
 usurpation of corporate opportunity, including in relation to Acis CLO 2017-7, Ltd and any other
 Acis CLOs, tortious interference, including in relation to Universal-Investment-Luxembourg S.A.
 and BayVK R2 Lux S.A., SICAV-FIS, conflict of interest, negligence, gross negligence, all


 Exhibit “A” to SecondThird Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                           Page 10
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                 Entered 11/08/18 13:03:00   Page 32 of 45



 Avoidance Actions, breach of contract, breach of the Shared Services Agreement, breach of the
 Sub-Advisory Agreement, breach of the Debtors’ limited partnership agreement or limited
 liability company agreement, conspiracy to commit any unlawful act, aiding and abetting any
 unlawful act, and assisting, encouraging, and participating in any unlawful act, as well as any
 Claim to pierce the corporate veil of any entity to hold Mark K. Okada individually liable.

          13.    Preference Claims. All Avoidance Actions pursuant to section 547 of the
 Bankruptcy Code against any Person are hereby reserved, retained and preserved for the
 benefit of the Estate and Reorganized Debtor for any payment made to any Person by either of
 the Debtors within ninety (90) days of the Petition Date (which was January 30, 2018), or made
 by either of the Debtors to any insider within one (1) year of the Petition Date. A non-exhaustive
 list of Persons who are believed to have received payments from either of the Debtors during
 the 90-day preference period, and the one-year preference period for Insiders, is attached to
 this Exhibit “A” as Schedule “1”. The Plan reserves, retains and preserves for the benefit of
 the Estate and Reorganized Debtor all potential Claims arising out of or relating to the transfers
 reflected in Schedule “1”, including all Avoidance Actions pursuant to section 547 of the
 Bankruptcy Code. All rights and remedies are also reserved. retained and preserved with
 respect to the transfers reflected in Schedule “1” pursuant to section 550 of the Bankruptcy
 Code.

                 Schedule “1” reflects transfers made by the Debtors during the 90 days prior to
 the Petition Date and transfers made by the Debtors to any insiders within one (1) year of the
 Petition Date. While the Plan reserves, retains and preserves all Avoidance Actions relating to
 the transfers reflected in Schedule “1”, the Chapter 11 Trustee recognizes that certain of these
 transfers may not constitute a preferential transfer pursuant to section 547(b) of the Bankruptcy
 Code as a transfer made in the ordinary course of business transactions or based upon new
 value subsequently given by the transferee. Consequently, the listing of a payment on
 Schedule “1” does not necessarily mean that a transferee will ever be sued to avoid and
 recover the payment, the transfer, or the value thereof, but only that the Plan reserves, retains
 and preserves all rights (including Avoidance Actions) as to that payment.

         14.     Claims Against Officers, Managers and Members. All Estate Claims as defined
 in paragraph 2 above are hereby reserved, retained and preserved for the benefit of the Estate
 and Reorganized Debtor against all present and past officers, employees, members and
 managers of the Debtors, including all such Estate Causes of Action based on breach of
 fiduciary duty, aiding and abetting breach of fiduciary duty, breach of duty of loyalty or due care,
 aiding and abetting breach of duty of loyalty or due care, self-dealing, usurpation of corporate
 opportunity, gross negligence or conspiracy. Without limiting the generality of the foregoing, this
 shall include all D&O Claims as against any present or former officer, director, employee,
 member, manager, or partner.

         15.     Claims Against Former Attorneys and Law Firms. All Estate Claims as defined in
 paragraph 2, above, including Claims for breach of any fiduciary duty or duty of loyalty or due
 care, conspiracy to commit any unlawful act, aiding and/or abetting any such unlawful act, or
 assisting, encouraging, and/or participating in any such unlawful act, including knowingly aiding,
 abetting, or assisting with a fraudulent transfer to avoid paying a judgment, negligent or
 fraudulent misrepresentation, vicarious liability, and respondeat superior, as well as all Claims
 for legal or professional malpractice, are hereby reserved, retained and preserved for the benefit
 of the Estate and Reorganized Debtor against all law firms and attorneys who and which
 rendered legal services to the Debtors on a prepetition basis including, but not limited to, the
 following:

 Exhibit “A” to SecondThird Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                         Page 11
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                 Entered 11/08/18 13:03:00   Page 33 of 45



                  (a)     Cole Schotz, P.C.

                  (b)     Michael D. Warner

                  (c)     Jacob Frumkin

                  (d)     Warren A. Usatine

                  (e)     McKool Smith

                  (f)     Gary Cruciani

                  (g)     Michael Fritz

                  (h)     Carson Young

                  (i)     Lackey Hershman, LLP

                  (j)     Stinson Leonard Street LLP

                  (k)     Paul Lackey, Esq.

                  (l)     Michael Aigen, Esq.

                  (m)     Abrams & Bayliss, LLP

                  (n)     Kevin G. Abrams

                  (o)     A. Thompson Bayliss

                  (p)     Jones Day

                  (q)     Hilda C. Galvan

                  (r)     Michael Weinberg

                  (s)     Reid Collins & Tsai, LLP

                  (t)     Lisa Tsai

                  (u)     Stanton, LLP

                  (v)     James M. Stanton

                  (w)     Hunton Andrews Kurth

                  (x)     Marc Katz

                  (y)     Greg Waller

              (z)    any other law firm or attorney who may be so named at a later date by the
 Reorganized Debtor.

 Exhibit “A” to SecondThird Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                        Page 12
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                 Entered 11/08/18 13:03:00     Page 34 of 45



          15.16. Retention of Claims Against Specific Persons or Categories of Persons. In
 addition to the foregoing, all Estate Claims as defined in paragraph 2 above are hereby
 reserved, retained and preserved for the benefit of the Estate and Reorganized Debtor against
 the following Persons:

                  (a)     William Scott;

                  (b)     Heather Bestwick;

              (c)    Any other Person who may be so named at a later date by the
 Reorganized Debtor.



         16.17. Counterclaims. All Estate Claims as defined in paragraph 2 above are reserved,
 retained and preserved for the benefit of the Estate and Reorganized Debtor both as a basis for
 an affirmative recovery against the Person against whom such Claims are asserted and as a
 counterclaim or offset against any Person who asserts a Claim against the Estate or
 Reorganized Debtor.

         17.18. Piercing the Corporate Veil. With respect to all Estate Claims against any
 Person, all rights to pierce or ignore the corporate veil are hereby reserved, retained and
 preserved for the benefit of the Estate and the Reorganized Debtor. Without limiting the
 generality of the foregoing, this shall include: (a) any right to pierce the corporate veil, including
 reverse piercing, on any theory or basis, including alter ego or any theory of sham to perpetrate
 a fraud, and (b) any Claim or basis to pierce the corporate veil of any entity with respect to
 establishing personal liability against James D. Dondero or Mark K. Okada.

        18.19. Avoidance Actions. All Avoidance Actions are hereby reserved, retained and
 preserved as to all Persons. The reservation, retention and preservation of such Avoidance
 Actions shall include the reservation, retention and preservation for the benefit of the Estate and
 Reorganized Debtor of all rights and remedies pursuant to section 550 of the Bankruptcy Code.

          19.20. Estate Defenses. All Estate Defenses are hereby reserved, retained and
 preserved in favor of the Estate and Reorganized Debtor as against any Person asserting any
 Claim against the Estate. This includes asserting all Estate Claims as an offset to, or
 counterclaim or right of recoupment against, any Person asserting a Claim against the Estate.
 All defenses and affirmative defenses pursuant to applicable law are hereby reserved, retained
 and preserved for the benefit of the Estate and the Reorganized Debtor, including without
 limitation, accord and satisfaction, assumption of risk, contributory negligence, duress, estoppel,
 failure of consideration, fraud, illegality, laches, license, payment, release, res judicata,
 collateral estoppel, statute of frauds, statute of limitations or repose, discovery rule, adverse
 domination doctrine or similar doctrines, set off, recoupment, waiver, and all other defenses to
 Claims under the Bankruptcy Code, including under sections 502(b)(4) and 502(d).

        20.21. Equitable Subordination. All rights or remedies for Equitable Subordination are
 hereby reserved, retained and preserved in favor of the Estate and Reorganized Debtor against
 any Person asserting any Claim against the Estate, including all such rights or remedies
 pursuant to section 510(c) of the Bankruptcy Code. Without limiting the generality of the
 foregoing, this shall include all rights and remedies to Equitable Subordination as to any Claim
 asserted by Highland, any Affiliates of Highland, or any officers, directors, employees or equity


 Exhibit “A” to SecondThird Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                            Page 13
Case 18-30264-sgj11 Doc 693 Filed 11/08/18                 Entered 11/08/18 13:03:00   Page 35 of 45



 interest owners of the Debtors, Highland, or any Affiliates thereof.

         21.22. Recharacterization. All rights or remedies to recharacterize any Claim as an
 equity interest in either of the Debtors are hereby reserved, retained and preserved in favor of
 the Estate and Reorganized Debtor against any Person asserting any Claim against the Estate.
 Without limiting the generality of the foregoing, this shall include all rights and remedies to
 recharacterize any Claim asserted by Highland, any Affiliates of Highland, or any officers,
 directors, employees or equity interest owners of the Debtors, Highland, or any Affiliates thereof.




 Exhibit “A” to SecondThird Amended Joint Plan for Acis Capital Management, LP
 and Acis Capital Management GP, LLC                                                        Page 14
                     Case 18-30264-sgj11 Doc 693 Filed 11/08/18         Entered 11/08/18 13:03:00      Page 36 of 45
                                                    Schedule 1 to Exhibit "A" to
                  Third Amended Joint Plan for Acis Capital Management, LP and Acis Capital Management GP, LLC
                                                                      DATE OF                                      REASON FOR PAYMENT
              NAME                           ADDRESS                  PAYMENT          PAYMENT AMOUNT                 ON SCHEDULES
                                                 Payments within 90 Days of Petition Date
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                11/2/2017                         $234,013.63   Services
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                11/3/2017                         $941,958.57   Services
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                12/8/2017                          $89,655.14   Services
                                  31 Woodacres Road
David Simek                       Brookville, NY 11545            11/15/2017                          $2,068.13   Services
                                  31 Woodacres Road
David Simek                       Brookville, NY 11545            11/30/2017                         $24,266.71   Services
                                  31 Woodacres Road
David Simek                       Brookville, NY 11545            12/12/2017                          $1,718.79   Services
                                  31 Woodacres Road
David Simek                       Brookville, NY 11545            12/29/2017                         $25,000.00   Services
                                  1735 K Street, NW
FINRA                             Washington, DC 20006            11/22/2017                             $70.00   Suppliers or Vendors
                                  PO Box 309, Ugland House
                                  Grand Cayman, KY1-1104,
Highland CLO Management, Ltd.     Cayman Islands                  12/19/2017                      $2,830,459.22   Services
                                            Payments to Insiders within One Year of Petition Date
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                2/1/2017                          $976,688.47   Contractual Payment
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                2/1/2017                        $1,096,033.37   Services
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                2/2/2017                            $3,574.80   Expense Reimbursement
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                2/14/2017                              $67.44   Expense Reimbursement
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                4/17/2017                         $315,574.30   Services
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208                4/18/2017                         $438,497.51   Services
                     Case 18-30264-sgj11 Doc 693 Filed 11/08/18        Entered 11/08/18 13:03:00   Page 37 of 45
                                                    Schedule 1 to Exhibit "A" to
                  Third Amended Joint Plan for Acis Capital Management, LP and Acis Capital Management GP, LLC
                                                                   DATE OF                                  REASON FOR PAYMENT
             NAME                           ADDRESS                PAYMENT         PAYMENT AMOUNT              ON SCHEDULES
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               4/18/2017                    $375,855.01 Contractual Payment
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               4/19/2017                    $330,249.69 Services
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               5/1/2017                     $974,426.41 Services
                                  300 Crescent Court, Ste. 700                                            Unsecured loan repayments
Highland Capital Management, LP   Dallas, TX 75208               5/31/2017                  $2,809,518.47 including interest
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               5/31/2017                    $581,036.15 Services
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               7/18/2017                    $373,167.08 Contractual Payment
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               8/1/2017                     $971,603.02 Contractual Payment
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               8/7/2017                   $1,339,422.12 Services
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               8/16/2017                          $53.41 Expense Reimbursement
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               10/18/2017                   $372,872.82 Contractual Payment
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               10/18/2017                   $728,702.26 Services
                                  300 Crescent Court, Ste. 700                                            Unsecured loan repayments
Highland Capital Management, LP   Dallas, TX 75208               10/24/2017                   $501,979.18 including interest
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               10/25/2017                    $46,648.82 Expense Reimbursement
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               10/25/2017                    $67,966.85 Expense Reimbursement
                                  300 Crescent Court, Ste. 700
Highland Capital Management, LP   Dallas, TX 75208               11/1/2017                    $967,223.91 Contractual Payment
Case 18-30264-sgj11 Doc 693 Filed 11/08/18   Entered 11/08/18 13:03:00   Page 38 of 45




                       Exhibit “3”
                       [Service Lists]
Case 18-30264-sgj11 Doc 693 Filed 11/08/18   Entered 11/08/18 13:03:00   Page 39 of 45
Case 18-30264-sgj11 Doc 693 Filed 11/08/18   Entered 11/08/18 13:03:00   Page 40 of 45
Case 18-30264-sgj11 Doc 693 Filed 11/08/18   Entered 11/08/18 13:03:00   Page 41 of 45
Case 18-30264-sgj11 Doc 693 Filed 11/08/18   Entered 11/08/18 13:03:00   Page 42 of 45
Case 18-30264-sgj11 Doc 693 Filed 11/08/18   Entered 11/08/18 13:03:00   Page 43 of 45
Case 18-30264-sgj11 Doc 693 Filed 11/08/18   Entered 11/08/18 13:03:00   Page 44 of 45
Case 18-30264-sgj11 Doc 693 Filed 11/08/18   Entered 11/08/18 13:03:00   Page 45 of 45
